 PLUMBERS LOCAL 
149 (G.A. RICH & SONS
) 342 NLRB No. 1 
1Plumbers & Pipefitters Local Union No. 149 
and
 Cen-
tral Illinois Laborers™ Local 703 a/w Laborers™ 
International Union of 
North America and G.A. 
Rich & Sons, Inc.  
Cases 33ŒCDŒ429 and 33ŒCDŒ
430 
June 14, 2004 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH  This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act).  
The charge in this proceeding was filed on November 12, 
2003,
1 by G.A. Rich & Sons, Inc. (Employer), alleging 
that Central Illinois Laborers™ Local 703 (Laborers) vio-
lated Section 8(b)(4)(D) of the Act by engaging in pro-

scribed activity with an object of forcing the Employer to 
assign certain work to empl
oyees represented by the La-
borers rather than to employees represented by the 

Plumbers & Pipefitters Local Union No. 149 (Plumbers).  
Another charge was filed in this proceeding alleging that 
Plumbers violated Section 8(b)(4)(D) of the Act by en-

gaging in proscribed activity with an object of preventing 
the Employer from reassigning certain work originally 
assigned to Plumbers to employees represented by La-

borers. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.  On the entire re-
cord, the Board makes the following findings.   
I.  JURISDICTION
 The parties stipulated that
 the Employer, an Illinois 
corporation, is a mechanical
 contractor conducting busi-
ness in the State of Illinois, and that, during the past cal-
endar year, the Employer purchased and received goods 

at its facility in Illinois valued in excess of $50,000 di-
rectly from vendors located outside the State of Illinois, 
and has received gross revenues in excess of $1 million.  

The parties further stipulated, and we find, that the Em-
ployer is engaged in commerce within the meaning of 
Section 2(6) and (7) of the Act and that Plumbers and 

Laborers are labor organizations within the meaning of 
Section 2(5) of the Act.   
II.  THE DISPUTE
 A.  Background and Facts of the Dispute 
The Employer is a mechanical and site-utility contrac-
tor performing commercial plumbing and site-utility 

                                                          
 1 All dates herein are 2003, unless otherwise noted. 
work throughout Illinois.  The Employer is a signatory to 

a collective-bargaining agre
ement with Plumbers, which 
expires on May 31, 2006.  The Employer is also a signa-
tory to collective-bargaining
 agreement with Laborers, 
which expires on April 30, 2008.  The bargaining rela-
tionships between the Employer and both labor organiza-
tions are predicated on Section 8(f) of the Act. 
The work in dispute is located within the property lines 
of the University of Illinois, Champaign/Urbana in 
Champaign, Illinois.  The University of Illinois hired 

Williams Brothers as a general contractor for the con-
struction of the new Intramural Physical Education 
Building (IMPE) and University Campus Recreational 
Center.  In the autumn of 2003, Williams Brothers sub-
contracted with the Employer to perform the plumbing 

and site-utility work on the project.  After the Employer 
received the contract for the Un
iversity of Illinois project 
in the autumn of 2003, the 
Employer assigned the work 
to employees represented by Plumbers.  Thereafter, the 
Employer received a telephone call from Laborers™ Busi-
ness Manager Marc Manuel.  Manuel expressed his opin-

ion that all of the work at the University of Illinois pro-
ject was Laborers™ work.  Th
e Employer™s vice president, 
Jack Gilbert, stated that he might be willing to put one 

employee represented by Laborers on the job in order to 
maintain good relations.  Manuel rejected Gilbert™s offer.  
According to Gilbert, Manuel 
then threatened to file a 
grievance and picket the job if the work was not assigned 
to employees represented by Laborers.  Manuel denied 
making these threats.   
Thereafter, on October 8, Gilbert sent a letter to 
Plumbers, formally assigning the University of Illinois 
project to employees represented by Plumbers.  Gilbert 
sent a copy of this letter to Manuel who, on October 13, 
sent a letter to the general contractor asserting that the 

disputed work ought to have been assigned to employees 
represented by Laborers.  To support its position, Labor-
ers contended that an agreem
ent dated January 23, 1941, 
between the International Hod Carriers, Building and 
Common Laborers™ Union of
 America and the United 
Association of Journeymen Plumbers and Steam Fitters 

of the United States and Cana
da (the 1941 Agreement)  
provides that all work of the type disputed here is the 
work of employees represented by Laborers.
2   On October 27, Laborers filed a grievance against the 
Employer, alleging that the Employer had violated the 
parties™ collective-bargaining agreement by assigning the 

disputed work to employees represented by Plumbers. 
                                                          
 2 By its terms, the 1941 Agreement applies to ﬁall work on subways, 
tunnels, highways, viaducts, streets 
and roadways in connection with 
sewers and water mains.ﬂ  The 1941 Agreement is discussed below in 
the section headed ﬁInterunion agreements.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  2 The Employer, in a letter dated November 20, denied 
Laborers™ grievance and declined to participate in the 
processing of the grievance.  In a letter dated November 
10, Plumbers informed the Employer that if it were to 

reassign the disputed work to employees represented by 
Laborers, Plumbers would ﬁstrike and picket the pro-
ject.ﬂ  On November 12, th
e Employer filed the instant 
charges against both labor organizations.   
B.  Work in Dispute 
Although Laborers initially claimed the entire Univer-
sity of Illinois project, it disclaimed certain portions of 
the project at the hearing.  
In accordance with Laborers™ 
clarification, the work in dispute is all work outside the 
buildings related to site-sanitary sewer system, site-storm 
sewer system, and underground drainage work, including 

all unloading, scattering, grading trenches, hooking pipe, 
setting pipe, all pipe connections, backfill and compac-
tion at the University of Illinois Campus Recreational 

Center and IMPE project, with
in the property lines at the 
University of Illinois Campus in Champaign/Urbana, 
Illinois. 
C.  Contentions of the Parties 
The Employer contends that
 a jurisdictional dispute 
exists and that there is no agreed on method for resolving 

the dispute.  The Employer c
ontends that there is reason-
able cause to believe that both Laborers and Plumbers 
violated Section 8(b)(4)(D) of
 the Act, and that the work 
in dispute should be awarded to the employees repre-
sented by Plumbers based on the factors of collective-
bargaining agreement, employer preference and past 

practice, area and industry 
practice, economy and effi-
ciency of operations, and relative skills and training. 
Laborers contends that there is no reasonable cause to 
believe that Laborers violated Section 8(b)(4)(D) of the 
Act.  Laborers denies that 
Manuel threatened to picket 
the University of Illinois job.  Laborers further contends 
that the work in dispute should be awarded to the em-
ployees represented by Laborers based on area practice 

and the 1941 
Agreement. 
Plumbers contends that the Employer has properly as-
signed the disputed work to employees represented by 

Plumbers.  In so contending, Plumbers relies on the same 
factors the Employer relies 
on:  collective-bargaining 
agreement, employer preference and past practice, area 

and industry practice, relative skills and training, and 
economy and efficiency of operations.  Plumbers addi-
tionally relies on a 1998 arbitration decision that ad-

dresses the 1941 Agreement relied on by Laborers.
3                                                             
 3 The 1998 arbitration decision is discussed below in the section 
headed ﬁInterunion agreements.ﬂ   
D.  Applicability of the Statute 
Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, it must be es-
tablished that: (1) there are competing claims for the 

work; (2) there is reasonable 
cause to believe that Section 
8(b)(4)(D) has been violated; and (3) the parties have not 
agreed on a method for the voluntary adjustment of the 

dispute.
4   We find that there are comp
eting claims for the work 
here in dispute.  Plumbers has at all times claimed the 

disputed work for the employ
ees it represents, and these 
employees have been performing the work.  Laborers 
initially claimed the entire University of Illinois project, 
but disclaimed certain portions of the project at the hear-
ing.  It is clear, however, 
that Laborers claims the dis-
puted work for the employees it represents.   
We also find that there is 
reasonable cause to believe 
that Section 8(b)(4)(D) of the 
Act has been violated.  It is 
undisputed that Plumbers, by way of a letter to the Em-
ployer, threatened to picket 
the job if the Employer reas-
signed the work in dispute to employees represented by 

Laborers.  Further, Gilbert 
testified that Manuel threat-
ened that Laborers would pick
et the job if the disputed 
work were not reassigned to employees represented by 

Laborers.  Although Manuel denied making this threat, 
his denial does not preven
t the Board from proceeding 
under Section 10(k).  In orde
r to proceed to a determina-
tion of the dispute, the Board need not rule on the credi-
bility of testimony, but need only find reasonable cause 
to believe that the statue has been violated.  
Electrical Workers Local 363 (U.S. Information Systems), 
326 NLRB 1382, 1383 (1998).   
Finally, the parties have stipulated that there is no 
method for voluntary adjustment of the dispute to which 
all parties are bound.  We th
erefore find that all three 
jurisdictional prerequisites are established, and the dis-
pute is properly before the Board for determination. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting), 
364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 
is an act of judgment based on common sense and ex-

perience, reached by balancing the factors involved in a 
particular case.  
Machinists Lodge 1743 (J.A. Jones Con-
struction),
 135 NLRB 1402, 1410Œ1411 (1962).   
                                                          
 4 Carpenters Local 275 (Lymo Construction Co.)
, 334 NLRB 422, 
423 (2001); 
Teamsters Local 259 (Globe Newspaper Co.)
, 327 NLRB 
619, 622 (1999); 
Laborers Local 113 (Super Excavators),
 327 NLRB 
113, 114 (1998). 
 PLUMBERS LOCAL 
149 (G.A. RICH &  SONS
)  3The following factors are relevant in making the de-
termination of this dispute.  
1.  Certifications and coll
ective-bargaining agreements 
There is no evidence of a 
Board certification concern-
ing the employees involved in this dispute.  However, the 
Employer is signatory to collective-bargaining agree-
ments with both Laborers and Plumbers.  Plumbers in-

troduced its collective-bargai
ning agreement at the hear-
ing.  Plumbers™ collective-ba
rgaining agreement with the 
Employer expressly refers to work of the kind that is in 

dispute.  The Employer 
introduced its collective-
bargaining agreement with Laborers.  That collective-
bargaining agreement makes no mention of work of the 
kind that is in dispute.  Further, there is no testimony 
regarding the applicability of Laborers™ collective-

bargaining agreement with the Employer.  Accordingly, 
we find that this factor favors an award of the disputed 
work to employees represented by Plumbers.   
2.  Employer preference and past practice 
The Employer™s vice president,
 Jack Gilbert, testified 
that the Employer prefers to assign the work in dispute to 

the employees represented by Plumbers.  The Employer 
introduced a list of 15 specifi
c projects in which the type 
of work at issue here was awarded to employees repre-

sented by Plumbers.  Accordingly, we find that the factor 
of Employer preference and past practice favors award-
ing the work in dispute to employees represented by 

Plumbers. 
3.  Area and industry practice 
Plumbers introduced letters from numerous contractors 
in the Champaign/Urbana area 
on the factor of area prac-
tice.  All the letters confirmed that plumbing jobs within 
the property lines of the pr
operty owners, such as the 
project here in dispute, are assigned exclusively to em-
ployees represented by Plumbers.  Further, Plumbers 

presented a decision by the National Joint Board for Set-
tlement of Jurisdictional Disputes, Building and Con-
struction Industry, confirming that it is industry practice 

to assign work of the type here disputed to employees 
represented by Plumbers.  In its brief, Laborers contends 
that the distinction between work inside property lines 

and work outside property lines has never been followed 
in the Champaign area.  However, Laborers introduced 
no evidence of area practice or industry practice, and its 

unsupported contention is contradicted by the area prac-
tice evidence introduced by Pl
umbers.  Accordingly, we 
find that the factor of area and industry practice favors an 

award of the work in disput
e to employees represented 
by Plumbers.  
4.  Economy and efficiency of operations 
At the hearing, Laborers cl
arified that it was not claim-
ing all of the work on the 
project, but rather seeking a 
split crew of employees represented by Plumbers and 

employees represented by Laborers.  The Employer™s 
vice president, Jack Gilbert, te
stified that in his 32 years 
as a contractor, he has never worked a job with a split 

crew of Plumbers and Laborers
.  Gilbert testified that a 
split crew would be ﬁchaoticﬂ 
and ﬁinefficient,ﬂ and that, 
as a result of employing a split crew, there would often 

be times during which a group of employees would be 
idle.  Further, Gilbert testified that employing a split 
crew could possibly increase labor costs because of pro-
visions of the collective-ba
rgaining agreement concern-
ing the starting time and the minimum number of hours 

for which employees must r
eceive compensation.  The 
record establishes that employees represented by Plumb-
ers currently perform the dis
puted work in a competent 
manner to the satisfaction of the Employer.  
Although Plumbers™ business manager, Larry Swope, 
testified in general terms about how Laborers-represented 

employees might remain busy on a split crew, he also 
testified that he had reviewed the blueprints of the project 
at issue and that, in his opinion, it would be impossible to 

keep both Plumbers and Laborers on a split crew busy the 
entire day.  The cost of employing a split crew is, on pa-
per, less costly per hour.  However, the record shows that 

employing a split crew would result in down time, caus-
ing the job to take longer than it would were it performed 
by a crew of employees represented by Plumbers.  There-

fore, when considering all the circumstances, employing a 
crew of employees represented by Plumbers is more eco-
nomical and efficient than employing a split crew.  Ac-
cordingly, the factor of econo
my and efficiency of opera-
tions favors awarding the work in dispute to employees 

represented by Plumbers. 
5.  Relative skills and training 
Work to be performed within the property lines of a 
property owner (such as the work in dispute) requires a 
greater skill level than does work to be performed outside 
the property lines.  As explained by Gilbert, work per-

formed outside property lines is more repetitious and less 
complicated than work within property lines, which re-
quires more expertise and varied abilities, such as the 

ability to read blueprints.  According to Gilbert, the em-
ployees represented by Plumbers possess the requisite 
skills to perform the disputed work while the employees 

represented by Laborers do not.  Plumbers presented tes-
timony establishing that all of the skills necessary to per-
form the disputed work are taught in the Plumbers™ train-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  4 ing program, which has been in effect for the past 50 
years. Laborers presented testimony regarding its apprentice-
ship program, which has been in existence for the past 5 

years.  Many of the employees represented by Laborers 
have not participated in the program.  Laborers offered 
little detail about the skills taught in its program, but La-

borers concedes that certain skills necessary to complete 
the disputed work, such as blueprint reading, are not 
taught in its program.   
Thus, while the record clearly establishes that employ-
ees represented by Plumbers have the skills and training 
necessary to perform the work in dispute, the record does 
not establish that employees represented by Laborers 
possess the necessary skills and training.  Accordingly, 

we find that the factor of relative skills and training fa-
vors an award of the work in dispute to employees repre-
sented by Plumbers.   
6.  Interunion agreements 
Laborers contends that the 1941 Agreement favors an 
award of the work in disput
e to employees represented 
by Laborers.  Plumbers contends that the 1941 Agree-
ment favors an award of the work in dispute to employ-
ees represented by Plumbers because the agreement was 

ﬁclarifiedﬂ by a 1998 arbitral decision allocating piping 
work inside property lines to Plumbers and piping work 
outside the property line to Laborers.   
We find that the 1941 Agreem
ent and the arbitral deci-
sion do not support either Laborers™ or Plumbers™ conten-
tion.  As stated above, supra fn. 2, the 1941 Agreement 

applies to ﬁall work on subways, tunnels, highways, via-
ducts, streets and roadways in connection with sewers and 
water mains.ﬂ  None of the work in dispute here involves 
a subway, tunnel, highway, viaduct, street, or roadway.  
The 1941 Agreement was also 
introduced into evidence in 
the 1998 arbitration, referenced above, of a jurisdictional 
dispute between Laborers™ International Union of North 
America (LIUNA) and the United Association of Jour-

neymen and Apprentices of the Plumbing and Pipe Fitting 
Industry (UA).  In that case,
 the work in dispute included 
the installation of water main
s, sewer and storm systems, 
a fire main, and associated piping ﬁon site outside the 
building and within the private property lineﬂ of a truck 
assembly plant.  Noting th
at the 1941 Agreement limits 
LIUNA™s ﬁparticipation in piping activitiesﬂ to ﬁwork on 
subways, tunnels, highways, viaducts, streets and road-
ways,ﬂ the arbitrator found that ﬁ[t]he work in question 

clearly does not fall within the 1941 description.ﬂ  We 
find likewise with respect to the work in dispute here.  
Further, contrary to Plumbers™ contention, the 1998 arbi-
tral decision expressly declines
 to draw a distinction be-
tween work performed inside the property line and work 

performed outside the property line.  Accordingly, the 
1941 Agreement and the arbitral decision do not favor an 
award of the disputed work to either group of employees.
5 Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by Plumbers are entitled to 

perform the work in dispute.  We reach this conclusion 
relying on the factors of 
collective-bargaining agree-
ments, employer preference and past practice, area and 
industry practice, economy a
nd efficiency of operations, 
and relative skills and training.  In making this determi-

nation, we are awarding the 
disputed work to employees 
represented by Plumbers, not to that labor organization 
or its members.  This determination is limited to the con-

troversy that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute.   
1.  Employees of G.A. Rich & Sons, Inc., represented 
by Plumbers & Pipefitters Local Union No. 149 are enti-

tled to perform all work outside the buildings related to 
site-sanitary sewer system, si
te-storm sewer system, and 
underground drainage work, including all unloading, 

scattering, grading trenches, hooking pipe, setting pipe, 
all pipe connections, backfill and compaction at the Uni-
versity of Illinois Campus Recreational Center and IMPE 

project, within the property lines at the University of 
Illinois Campus in Champaign/Urbana, Illinois. 
2.  Central Illinois Laborer
s™ Local 703 is not entitled 
by means proscribed by Section 8(b)(4)(D) of the Act to 
force G.A. Rich & Sons, In
c., to assign the disputed 
work to employees represented by it. 
3.  Within 14 days from this date, Central Illinois La-
borers Local 703 shall notify the Regional Director for 

Region 33 in writing whether it will refrain from forcing 
G.A. Rich & Sons, Inc., by 
means proscribed by Section 
8(b)(4)(D), to assign the disputed work in a manner in-

consistent with this determination.   
                                                          
 5 Because the Employer was not a pa
rty to the agreement or to the 
arbitral proceeding, Chairman Battista
 would give little weight to them 
even if they were otherwise relevant
 to the issue involved herein.  See 
Iron Workers Local 1 (Goebel Forming)
, 340 NLRB 1158, 1161 
(2003).   
 